682 S.E.2d 209 (2009)
Corinda GREENE
v.
Lorenzo RICHARDSON.
No. 136P09-2.
Supreme Court of North Carolina.
August 27, 2009.
Corinda Greene, for Greene.
Lorenzo Richardson, for Richardson.

ORDER
Upon consideration of the petition filed by Defendant on the 20th of July 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, *210 the followmg order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 27th of August 2009."